                                                   Case 18-24073-LMI                     Doc 83          Filed 10/09/20        Page 1 of 3
                                           UNITED STATES BANKRUPTCY COURT. SOUTHERN DISTRICT OF FLORIDA

                                                                                         nyw fl sb uscLQ±
                                                                   CHAPTER 13 PLAN (Individual Adj`is_tment of De_b_ts_I
                                                                                         Original Plan

                                                                                         Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)

                                 E Sixth                                                 Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)

 DEBTOR: June I. Weathers                                                     JOINT DEBTOR:                                         CASE NO.: 18-24073

 SS#: xxx-xx~ 4808                                                             SS#: xxx-xx-
 I.             ELTICES
                To Debtors:                 Plans that do not comply with local "les and judicial rulings may not be confirmable. All plans, amended plans
                                            and modified plans shall be served upon all creditors and a cerdficate of service filed with the Clerk pursuant to
                                            Local Rules 2002-I (C)(5)` 3015-I @X2), and 3015-2. Debtor(s) must commeiice plan payments within 30 days of
                                            filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13 .

                To creditors:                 Your rights may be affected by this plan. You mustfi]e a timely proofofclaim in orderto be paid. Your claim may
                                            be reduced, modified or eliminated.

                TO All parties:               The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                            box on each line listed below in this section to state wliether the plan includes any of the following:

   The valuation ofa secured claim, set out in Section TIT, which may result in a
   partial payment or no payment at all to the secured creditor                                                                     I     Included       E]    Notincluded
   Avoidance of ajudicial lieu or nonpossessory, nonpurchase-money security interest, set
   out in Section Ill                                                                                                               I     Included       E    Notincluded
  Nonstandard provisions, set out in Section VIII                                                                                   H     Included       I    Notincluded
                PLAN PAYMENTS. LENGTII OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

                A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
                   fees of 10%. begirming 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
                   amount will be paid to unsecured nonpriority creditors pro-rata under the plan:



                        I.       $209.77                         formonths      i   toll ;
                       2.        $799.45                          formonths    22   to 35

                       3.        $854.45                          formonths    36   to

                8. DEBTOR(S)' ATTOENEY'S FEE:                                                        ENONE           EPR0BONO
Ill.            TREATMENT OF SECURED CLAIMS
                A. SECURED CLAIMS: I NONE
                H`etain Liens pursuant to 11 U.S.C`. § 1325 (a)(5)] Mortgage(s)thien on Real or Personal Property:
           1.     Creditor: Habitat villas HOA

                 Address: c/o So. Fla. Property                                Arrearage/ Pa}.off on petition Date   $825,96
                                 Mgmt and Consultants5600SW135Avenue
                                                                               Regular pa}rmcnL (Majnt.aim)                    $37. 30       /month (Months   I    to 21    )

                                 Suite 108                                     Arrears payment (Cure)                          S17. i i      /month (Months   i    to 21    )
       I
                                 Miami FL 33183-0000
                                                                               Regular pa}rment (Maintain)                     $67. 77       /month (Months   22   to 3(,   )
       I
           Last 4 Digits ofAccountNo.:
                                                                               Arrears payment (Cure)                           $31.10       /month (Months   22   to 36    )
                                                     NA
           Other:




LF-3l ( rc\'.10'3,'17)                                                                         Page I of3
                                          Case 18-24073-LMI               Doc 83           Filed 10/09/20            Page 2 of 3
                                                                              Debtor(s): June E. Weathers                             Case iiumber: 18-24073


         E Real Property                                                                 Check one below for Real Property:

                     Eprincipal Residence                                                HEscrow is included in the regular payments

                     ltther Real Property                                                EThe debtor(s) will pay         E]taxes    E]insurance directly
          Address of Collateral :
          12222 SW 203 Street, Miami, FL 33177


         I Personal PropertyIvehicl e
          Description of Collateral : Debtor's homestead

          2.        Creditor: Habitat for Humanity of Greater Miami

                Address: TIAA, FSB                               Arrearage/ Pa}offon petition Date           $4,034.58
                         301 West Bay Street
                                                                 Pal/.off (Including 0% monthl}' inlcrcsl)           S141.28       /month(Months     i      to2l   )
                               Jacksonville, FL 32202
                                                                 Pap'off (Including 0% monthl`' intcrcsl)            $627.92       /month(Months   22    to 36     )
          Last 4 Digits of
          Account No. :                     7425

         Other:               Debtor is paying off mortgage and two forced placed insurance charges and 2018 RE taxes in the plan.


         ill Real Property                                                               Check one below for Real Property:
                     Eprincipal Residence                                                EEscrow is included in the regular payments

                     mther Real Property                                                 EEThe debtor(s) will pay        E]taxes     E]insurance directly
          Address of Collateral :
          12222 SW 203 Street, Miami, FL 33177


         I Personal PropertyIvehicle
          Description of Collateral: Debtor's homestead

               8. VALUATION OF COLLATERAL:                        E NONE
               C. LIENAVOIDANCE E NONE
               D. SIJRRENDER 0F COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                  distribution fom the Chapter 13 Trustee.

                         E] NONE
               E.        DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                         fom the Chapter 13 Trustee.

                         E NONE
IV.            TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

               A. ADMINlsTRATlvH REEs OTHER THAN DEBTORsrs`' ATTORNEy's FEE: E] NONE
               8. INTERNAL REVENUE SERVICE:                       E NONE
               C. DOMESTIC SUPPORT OBLIGATION(S): E] NONE
               D. OTHER: EE] NONE

V.             TraEATMENTOFuNSEcuREDNONPRIORITycREDITORs
                    A. Pay           $50.00        /month (Moiiths           to36    )

                          Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

                    8.     I If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

                    C.     SEPARATELY CLASSIFIED:              ill NONE
                *Debtor(s) certify the separate classification(s) of the claim(s) listed al)ove will not prejudice other unsecured nonpriority
                creditors pursuant to 11 U.S.C`. § 1322.



Ll``-3l (re\'.10/3/17)
                                                                                 Page 2 of 3
                                      Case 18-24073-LMI             Doc 83          Filed 10/09/20      Page 3 of 3
                                                                       Debtor(s): June E. Weathers                        Case number: 18-24073

VI.           EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditowlessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Tmstee.

                     E NONE
VII.          INCOMETAX RETURNSAND REFUNDS: I NONE

                     EE The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 14 on an
                        annual basis during the pendency of this case. The debtor(s) herchy acknowledges that the deadline for providing the
                        Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the dedtor(s) shall
                         provide the trustee Out not file with the Court) with verification of their disposable income if their gross household income
                         increases by more than 3% over the previous year's income. [Miami cases]

VIII.         NON-STANDARD PLAN PROVISIONS I NONE
             EE     Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
                    Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                    The debtor will modify the plan to provide for the distribution of funds recovered from her pending lawsuit which are not exempt
                   to the unsecured creditors.
             I    Mortgage Modification Mediation


                         PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PIAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of periury.



                                             Debtor                                                               Joint Debtor
  June E. Weathers




  Carolina A. Lombardi                            October 9, 2020
    Attorney with permission to sign on                      Date
             Debtor(s)' behalf

   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifles that the wording and
   order of the provisions in this Chapter 13 plfln are identical to those colitnined im Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VITI.




L|i.-3l (re`..10'3/17)                                                    Page 3 of 3
